internal_revenue_service department of the treasury washington dc person to contact margaret a fung i d no telephone number refer reply to cc intl br2 plr-126245-00 date date number release date index number legend individual a_trust a_trust b fc dear this private_letter_ruling is in response to your request dated date for a ruling that individual a is eligible to make the deemed_dividend election under sec_1298 to terminate fc’s status as a passive_foreign_investment_company pfic with respect to individual a’s holding_period of fc’s stock beginning after date in which fc was both a pfic and controlled_foreign_corporation cfc individual a proposes to file an amended income_tax return for the taxable_year that includes date to make the election the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request_for_ruling such material is subject_to verification upon examination fc is a foreign_corporation organized under the laws of switzerland individual a a u s citizen own sec_42 percent of the outstanding common_stock of fc through trust a a u s grantor_trust individual a’s brother a u s citizen also own sec_42 percent of the outstanding common_stock of fc through his own u s grantor_trust trust b a u s trust of which individual a and her brother are the sole beneficiaries owns the remaining percent of the common_stock of fc and percent of fc’s outstanding preferred_stock former employees or parties related to former employees that are unrelated to individual a or her family own the remaining percent of fc’s preferred_stock since fc has primarily held passive_assets consisting of securities gold coins and cash fc uses a fiscal_year ending november 30th and for taxable years beginning after date fc was a pfic within the meaning of sec_1297 fc is also a cfc under sec_957 because more than of the total combined voting power of all classes of fc stock is owned by united_states_shareholders sec_951 defines a united_states_shareholder as any united_states_person that owns more than of the total combined voting power of all classes of stock entitled to vote in a cfc individual a is a united_states_shareholder of fc because she owns more than percent of the voting power of fc sec_1297 provides that if a foreign_corporation is both a pfic and a cfc the foreign_corporation will not be treated as a pfic with respect to a shareholder during the qualified_portion of the shareholder’s holding_period with respect to the stock in the foreign_corporation sec_1297 defines qualified_portion as that portion of the shareholder’s holding_period which is after date and during which the shareholder is a united_states_shareholder as defined in sec_951 of the foreign_corporation and such corporation is a cfc therefore under sec_1297 fc will not be treated as a pfic with respect to individual a for that portion of her holding_period beginning after date and during which fc is a cfc sec_1298 provides that stock in a foreign_corporation held by a taxpayer is treated as stock in a pfic if at any time during the holding_period of the taxpayer with respect to such stock the corporation or any predecessor was a pfic that was not a qualified_electing_fund qef once_a_pfic_always_a_pfic rule since fc was treated as a pfic with respect to a portion of individual a’s holding_period of such stock ie date through date sec_1298 applies to treat fc stock as stock in a pfic notwithstanding sec_1297 however sec_1298 provides that the once_a_pfic_always_a_pfic rule will not apply if the taxpayer elects to recognize gain as of the last day of the last taxable_year for which the company was a pfic under rules similar to the rules of sec_1291 thus the stock of fc continues to be treated as pfic stock with respect to individual a after date unless individual a makes the election under sec_1298 to recognize gain under rules similar to the rules of sec_1291 see sec_1297 pub_l_no sec redesignated the provisions contained under sec_1296 of the code as sec_1297 and redesignated the provisions under sec_1297 as sec_1298 effective as of date for purposes of this document the former sec_1296 will be referred to herein as sec_1297 and the former sec_1297 will be referred to as sec_1298 the language of sec_1298 is ambiguous because it refers only to the election to recognize gain but cites sec_1291 which contains both the election to recognize gain ie deemed sale and the election to include in income the post-1986_earnings_and_profits of the foreign_corporation as a dividend ie deemed_dividend the legislative_history of sec_1297 however provides that i f a shareholder of a pfic is subject_to the rules applicable to nonqualified funds before becoming eligible for the special rules provided under the proposal for shareholders that are subject_to subpart_f the stock held by such shareholder continues to be treated as pfic stock unless the shareholder makes an election to pay tax and an interest charge with respect to the unrealized_appreciation in the stock or the accumulated earnings_of the corporation emphasis added s rep no 105th cong 1st sess see also h_rep_no 105th cong 1st sess in addition the joint_committee explanation of the provisions of sec_1297 expressly provides pursuant to sec_1291 the shareholder may elect either to recognize gain as if such stock were sold or in the case of a cfc to include in income the post-1986_earnings_and_profits of the corporation attributable to the stock staff of the joint_committee on taxation 105th cong 1st sess general explanation of tax legislation enacted in thus the legislative_history makes clear that a shareholder of a foreign_corporation that is both a pfic and cfc may make either the deemed sale or deemed_dividend election to purge the pfic taint for the nonqualified portion of its holding_period of the stock of the foreign_corporation sec_1291 and sec_1_1291-9 provide rules for making the deemed_dividend election for shareholders electing to treat the pfic as a pedigreed_qef ie a qef that has been purged of the pfic taint under these provisions the shareholder of a foreign_corporation elects to include in income as a deemed_dividend its pro_rata share of the post-1986_earnings_and_profits of the corporation attributable to the stock held by the shareholder on the qualification date provided that on that date the corporation was both a pfic and a cfc the deemed_dividend is taxed under sec_1291 as an excess_distribution received on the qualification date the excess_distribution must be ratably allocated to those days in the shareholder’s holding_period of the stock during which the foreign_corporation was a pfic for purposes of the deemed_dividend inclusion the post-1986_earnings_and_profits are the undistributed_earnings and profits within the meaning of sec_902 of the foreign_corporation as of the day before the qualification date that were accumulated but not distributed in taxable years of the pfic beginning after during which it was a pfic this determination is made without regard to whether the earnings relate to a period during which the corporation was a cfc sec_1_1291-9 the shareholder’s pro_rata share of the post-1986_earnings_and_profits does not include any amounts that were previously included in its income pursuant to another provision of the law sec_1_1291-9 for purposes of an election under sec_1298 the qualification date is the termination_date as defined in sec_1_1297-3t a which is the last day of the last taxable_year of the foreign_corporation during which it qualified as a pfic an election under sec_1298 is made in the time and manner prescribed in sec_1_1297-3t b based on the facts presented under sec_1297 individual a is eligible to apply the deemed_dividend election rules of sec_1291 to an election under sec_1298 with respect to the stock of fc that is owned through trust a as a result of this election the fc stock held by individual a through trust a will not be treated as pfic stock for individual a’s holding_period beginning after date pursuant to this election individual a shall include in income as a dividend her pro_rata share of the post-1986_earnings_and_profits of fc that is attributable to the fc stock held by individual a through trust a on the last day of the last taxable_year during which fc qualified as a pfic date for this purpose fc’s post-1986_earnings_and_profits will reflect reductions for previously_taxed_earnings_and_profits under sec_1_1291-9 the procedures described under temp_reg sec_1_1297-3t b apply to individual a’s deemed_dividend election thus requiring the filing within three years of the due_date as extended an amended income_tax return for individual a’s taxable_year that includes date the ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter is to be attached to any return to which it is relevant with respect to a completed transaction in accordance with the power_of_attorney on file with this office a copy of this ruling is forwarded to your representative sincerely by valerie a mark assistant to the branch chief cc intl br2 office of associate chief_counsel international
